         Case 3:20-cr-00223-IM    Document 40    Filed 01/22/21   Page 1 of 1


                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     JAN 22 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                      No. 20-30259

               Plaintiff - Appellee,
                                                D.C. No. 3:20-cr-00223-IM-1
   v.                                           U.S. District Court for Oregon,
                                                Portland
 JACOB MICHAEL GAINES,
                                                MANDATE
               Defendant - Appellant.


        The judgment of this Court, entered December 31, 2020, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Rebecca Lopez
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
